Citation Nr: 1647423	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from October 1979 to April 1982.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In connection with his appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In November 2015, however, the appellant withdrew his hearing request and asked that his case be forwarded to the Board for a decision.  

In April 2016, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the Agency of Original Jurisdiction (AOJ) has substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The appellant has not argued otherwise.


FINDINGS OF FACT

1.  A back disability, including arthritis, did not manifest in service or to a compensable degree within one year of separation and is not otherwise related to the appellant's military service.

2.  A right knee disability, including arthritis, did not manifest in service or to a compensable degree within one year of separation and is not otherwise related to the appellant's military service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A right knee disability was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a June 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  VA has also obtained the appellant's records from the Social Security Administration (SSA).  

The appellant has also been afforded VA medical examinations in connection with his claims, most recently in April 2016.  38 C.F.R. § 3.159(c)(4) (2015).  After reviewing the record, the Board finds that the examination reports obtained in April 2016 are adequate.  The examinations were conducted by a qualified medical professional who provided an opinion based on both an examination of the appellant as well as full reading of all available records, including lay statements of the appellant and his spouse.  The examiner also provided a rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant's September 1979 military enlistment medical examination is negative for pertinent complaints or abnormalities.  

The appellant's service treatment records show that he was seen in November 1979 for right knee pain after he fell.  An examination showed no open laceration, but there was swelling and pain with prolonged standing.

In January 1980, the appellant was seen in connection with complaints of low back pain since falling down the stairs.  An examination revealed tenderness over the lumbar muscles and right flank.  He had full range of motion, but there was no pain, and he was neurologically intact.  The assessment was a possible contusion.  The examiner indicated that no treatment was indicated at present.  

During the following week, the appellant was seen in connection with continued low back pain.  An examination revealed tenderness over the paravertebral area, and the appellant was unable to touch his toes.  The assessment was a mild sprain.  

The remaining service treatment records are negative for any complaints or abnormalities pertaining to the back or right knee.  A separation examination is not of record.  

In June 2014, the appellant submitted an original application for VA compensation benefits, seeking service connection for back and right knee disabilities.  

In pertinent part, VA clinical records obtained in support of the appellant's claims show that he sought to establish care with VA in May 2010.  His complaints included low back pain and right knee pain, status post arthroscopic surgery in 2001.  The initial impression was degenerative joint disease/arthralgia of the right knee and low back, and X-ray studies were ordered,  On follow-up later that month, the appellant reported that his knee pain had been present for the past nine to 10 years.  In that regard, he indicated that he had undergone surgery in 2000, which had helped with pain and swelling in his knee, but did not relieve all of his symptoms.  He indicated that his back pain occurred usually once per month and mostly with prolonged walking and standing.  He indicated that this episodic pain had begun after he fell from the steps in basic training.  The examiner noted that X-ray studies of the right knee and low back had been normal.  The assessment was chronic low back pain with myofascial component, possible sacroiliac joint dysfunction, and right knee pain.  In June 2010, the appellant reported that his back pain had been present since 1982 to 1983 and had gradually been getting worse.  He indicated that his employment required him to do a lot of walking which increased his pain.  Physical therapy was prescribed.  

In connection with his claims, the appellant was afforded a VA medical examination in September 2010.  He reported a history of back pain off and on since a fall in January 1980, although he indicated that he did not seek medical care for his back until 2005.  He noted that the physician who had treated him in 2005 had since retired and therefore the records were no longer available.  The appellant indicated that he next sought medical care for his back at VA in 2010.  With respect to his right knee, the appellant reported a history of swelling in November 1979.  He indicated that he underwent arthroscopic surgery in 2001.  His current symptoms included discomfort periodically as well as occasional swelling.  X-ray studies of the right knee and lumbar spine were performed, and the results were again within normal limits.  After examining the appellant and reviewing the record, the examiner diagnosed him as having right knee status post ligament tear repair and lumbar muscular strain.  The examiner indicated that, after reviewing the record and the appellant's medical history, it was his opinion that the appellant's current low back condition was not related to service, as it had been an isolated injury with no objective data until 2010.  The examiner indicated that it was more likely than not that the appellant's low back condition was secondary to his post-service employment in a paper mill.  The examiner further indicated that it was his opinion that the appellant's current right knee disability was not related to the isolated event in the service, as there was no other objective data until 2001, when he experienced acute swelling while working at the paper mill and underwent surgery.  The examiner indicated that it was more likely than not that the appellant's current knee condition is secondary to his post-service occupational activities.  

In a November 2014 statement, the appellant's spouse indicated that she and the appellant had been married since prior to his enlistment in the Army.  At that time, the appellant was active and involved in sports.  After being in the Army for one year, however, he returned home on leave with a swollen right knee and severe back pain.  She recalled that, throughout his active service, his knee would get better, but after training, it would swell and it was apparent that he was having problems walking.  She indicated that the appellant continued to have swelling in his knee and back pain after his separation from service.  

In a November 2014 statement, the appellant indicated that, following his separation from service, he worked in jobs which required the constant use of his legs.  He recalled coming home with swelling in his knees and excruciating back pain.  He indicated that he wore a back and knee brace for several years until his condition worsened, causing him to seek medical care in 2005.  He indicated that he sought treatment at the VA Medical Center in 2010 and had been diagnosed as having arthritis.  

Records from the Social Security Administration (SSA) show that the appellant was awarded disability benefits due to a right knee and low back disability.  Medical records considered by SSA show a history of a right knee injury in 2001 resulting in surgery for a torn ligament.  The appellant again underwent right knee surgery in January 2013.  The appellant also reported a history of a lumbar injury in 1980 or 1981 while in the military.  

Additional VA clinical records show continued complaints of right knee and low back pain.  In December 2015, the appellant reported right knee pain since 1979 when he fell down the stairs.  He also reported a history of two surgeries on the right knee; the first one was for a torn ligament and a second surgery six or seven years.  The surgeries did not help his knee pain.  

In April 2016, the appellant underwent VA medical examination at which time he reported a history of right knee pain since a November 1979 fall.  The examiner noted that the record contained lay statements indicating that the appellant's knee had bothered him since the fall, although the appellant had not sought medical care for his right knee until 2001 when he was working at the paper mill.  At that time, he was scoped for a torn ligament.  The examiner further noted that X-ray studies in 2010 at VA had been normal.  The appellant had an MRI in November 2012 which showed a lateral meniscus tear and he underwent a partial lateral meniscectomy.  X-ray studies of the right knee in September 2015 were again normal.  

Based on his review of the record and his examination of the appellant, the examiner concluded that it is less likely than not that the appellant's right knee condition is related to service.  He reasoned that the appellant had only been seen once for his knee in service and that subsequent service treatment records indicated no knee problems for the remainder of active duty.  The examiner further noted that the appellant had not sustained a twisting injury to the knee in service.  He observed that, even though the appellant had reported experiencing knee pain since service, he had not sought medical care until 2001.  Given these factors, the examiner concluded that the appellant's current right knee condition was likely related to his job at the paper mill and less likely than not related to service.  The examiner emphasized that he had considered the lay statements from the appellant and his wife in reaching his opinion.  

At an April 2016 VA medical examination, the examiner noted that the appellant had been seen in service in January 1980 for low back pain after he fell down the stairs.  He was diagnosed with a contusion versus mild sprain and treated with Parafon.  The examiner noted that the service treatment records indicated that the appellant had not been seen again in service for his back.  The examiner noted that he had read the statements from the appellant and his spouse attesting to back pain off and on since service, but noted that he had not sought professional medical care for many years after service separation.  With respect to the post-service clinical records, the examiner noted that, when the appellant was seen at VA for low back pain in May 2010, X-rays studies had been normal.  It was not until later that X-ray studies had shown mild degenerative changes.  Based on the record and the current physical findings, the examiner concluded that the appellant's back condition was less likely than not related to service.  He reasoned that the service treatment records showed that the appellant sustained a mild strain in January 1980 which was self-limited.  An examination at that time was normal except for mild tenderness.  The appellant had not thereafter required medical care for many years after service separation.  The examiner further noted that the appellant had worked in a paper mill after discharge and stated that his current back disability was probably related to his post-service occupational activities and the normal aging process.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant has contended that he developed right knee and back disabilities as a result of injuries sustained during active duty.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims.

As a preliminary matter, the Board finds that the most probative evidence establishes that chronic right knee and back disabilities, to include arthritis, did not manifest during the appellant's active service or to a compensable degree within one year of separation.  

As set forth above, the appellant's service treatment records do confirm that he sustained injuries to his right knee and low back in service.  In November 1979, the appellant exhibited right knee swelling and pain with prolonged standing after a fall.  In January 1980, the appellant exhibited low back pain, tenderness over the lumbar muscles, and reduced range of motion after a fall.  He was assessed as having a possible contusion and a mild sprain.  

That an injury occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from the in-service injury.  In this case, the evidence establishes that the appellant did not develop a chronic right knee or low back disability during service, despite the injuries noted above.

As noted above, the service treatment records show that the appellant did not require medical treatment for his right knee or low back for the remainder of his military service, which was more than two years.  He does not contend otherwise.  Indeed, he has acknowledged that, although he experienced right knee and low back symptoms after the in-service injuries, he did not require medical treatment for his right knee until 2001, which was approximately twenty-two years later and after he sustained a fall at work.  He did not require treatment for his low back until 2005, which was approximately twenty-five years after the in-service injury.  The VA examiner found these facts significant, indicating that the in-service injuries were isolated, self-limiting, and not productive of chronic disability.  The Board further notes that arthritis of the right knee or low back was not shown in service, within the first post-service year, or for many years thereafter.  Indeed, X-ray studies of the right knee and low back performed in May 2010 were normal, with no indication of arthritis at that time.  Based on the foregoing, the Board finds that the most probative evidence establishes that the in-service right knee and low back injuries did not manifest as a residual chronic disability, including arthritis, in service or within the first post-service year.

Although chronic right knee and low back disabilities were not present during the appellant's active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the record weighs against finding that the appellant's current right knee and back disabilities are causally related to his active service or any incident therein, to include the injuries noted above.

As set forth above, in April 2016, after examining the appellant and reviewing the record, to include the lay statements of the appellant and his spouse, a VA examiner concluded that it was less likely than not that the appellant's current right knee and back disabilities had been incurred in service.  The Board finds that this medical opinion evidence is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who based his opinion on a review of the appellant's claims file, as well as a physical examination.  He explained that, based on the appellant's history, to include the nature of his in-service injuries and his reported symptomatology in service and thereafter, as well as the current physical findings, the current right knee and back disabilities were less likely than not related to service.  Rather, the examiner explained that this evidence indicated that the appellant's disabilities were more likely related to his post-service occupational activities and the normal aging process.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  

In reaching this decision, the Board acknowledges the lay statements relating the Veteran's current disabilities to service.   However, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file and the Veteran's medical history, including the lay statements.

In summary, the Board finds that the most probative evidence shows that the appellant's current right knee and back disabilities did not did not manifest in service or to a compensable degree within one year of service separation and are not causally related to his active service or any incident therein, including his in-service injuries.  For these reasons, the preponderance of the evidence is against the claims of service connection for a right knee and a back disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a back disability is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


